DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 6-14, 17-21 are pending. Claims 4,5, 15, and 16 are canceled.
Claims 1, 6-8, 11, 17, 18 and 20 amended. Claim 21 is a newly added claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin (US 20180020876) in view of Seibert (US 20180079565).
Regarding claim 1, Herlin discloses, A package (Fig.1-6), comprising: a container (1) defining a product storage region (11; Fig.3; Para 86); and a closure coupled to the container (Fig.3, 4), wherein the closure includes a lid (14) and a base (30), wherein the lid is selectively openable and closeable relative to the base by a first user input (The upward force used to open the lid), at least one lip (See annotated fig. below) extends in a vertical direction on at least one side of the tab.
 However, Herlin does not explicitly discloses  having an opening in the closure that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening; wherein the closure includes a lid and a base, wherein the lid is 

Seibert is in the field of endeavor and discloses a package having an opening (120, Fig.2-5; Para 26) in the closure (10, Fig.1) that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening (Fig.1; Para 24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin to incorporate  an opening in the closure that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening as taught by Seibert for the purpose of regulating the movement as it is disposed from the storage region. 
Seibert additionally discloses wherein the closure (10, Fig.1)  includes a lid (200, Fig.1)  and a base (100, Fig.1) , wherein the lid (10, Fig.1) is selectively openable and closeable relative to the base (Para 43, “FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab stems creating an aperture that protrusion 25A extends through ) defining a tab aperture (Fig.8, 25B) disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion (25A, Fig.8; Para 49) when the closure (10)  is in the closed and locked positions (When locked, element 26 is not pressed and 25A engages with 25B); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are made of elastic material which would allow it to deflect and allow it to go in unlocked position)  and the tab stems are biased toward the locked position from the unlocked position ( Since the tab stems are made of elastic material, it is reasonably expected that the tab stem would move back to the locked position i.e. the original position).

In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Seibert represents evidence that the locking mechanism disclosed by Seibert were art-recognized equivalent structures for the locking mechanism of Herlin.  Therefore, because these two locking mechanism of closure were art-recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the locking mechanism of Herlin for the locking mechanism of Seibert.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Lastly, Herlin-Seibert discloses a first lip and a second lip that are flush with an outer circumference of the closure base (See annotated fig. below), extend in the vertical direction.
With regards to the limitation “and are disposed on opposite sides of the tab.” Since the lips are flush with the outer circumference of the closure base, it is reasonably expected that in the modified combination of Herlin-Seibert, the lips are also disposed on opposite sides of the tab since they are flush with the outer circumference of the base while having the locking tabs in between.

    PNG
    media_image1.png
    333
    453
    media_image1.png
    Greyscale



Regarding claim 3, Herlin-Seibert discloses , the lid locking protrusion (Seibert , 25A, Fig.1, Fig.8) is disposed between a first bumper and a second bumper (Seibert , Fig.2 & 8;  the two portions of 240 that are disposed to the left and right of protrusions 25A that engage member 130 of the base 100 in the closed position).

Regarding claim 6, Herlin-Seibert discloses the first lip and the second lip (left and right lip; See annotated fig. of claim 1) extends upwardly from the base (30; See annotated fig. of claim 1).

Regarding claim 11, Herlin discloses a closure (Fig. 3) includes a lid (14) and a base (30), wherein the lid is selectively openable and closeable relative to the base by a first user input (The upward force used to open the lid), an opening in the base (30) that is configured to allow contents of a container to be dispensed through the opening, the first lip and the second lip (left and right lip, See annotated fig. below) extends upwardly from the base (30; See annotated fig. below).
However, Herlin does not explicitly discloses a tab coupled to the base and having a tab attachment portion that forms a locked position with a lid locking protrusion coupled to the lid; wherein the tab includes a pair of tab stems defining a tab aperture disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion when the closure is in the closed and locked positions; wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base; and wherein the tab attachment portion is moved from the locked position to the 
Seibert  is in the field of endeavor and discloses an opening  (120, Fig.2; Para 26) in the base (100, Fig.1)  that is configured to allow contents of a container to be dispensed (Para 24) through the opening (Fig.1) and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab stems creating an aperture that protrusion 25A extends through ) defining a tab aperture (Fig.8, 25B) disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion (25A, Fig.8; Para 49) when the closure (10)  is in the closed and locked positions (When locked, element 26 is not pressed and 25A engages with 25B); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are made of elastic material which would allow it to deflect and allow it to go in unlocked position)  and the tab stems are biased toward the locked position from 
Herlin discloses the claimed invention except that a different locking mechanism is used   instead of the locking mechanism of Seibert as disclosed above in great detail. Seibert shows that the two locking mechanism was an equivalent structure known in the art since they are both used to attach the lid to the base. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Seibert represents evidence that the locking mechanism disclosed by Seibert were art-recognized equivalent structures for the locking mechanism of Herlin.  Therefore, because these two locking mechanism of closure were art-recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the locking mechanism of Herlin for the locking mechanism of Seibert.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Lastly, Herlin-Seibert discloses a first lip and a second lip that are flush with an outer circumference of the closure base (See annotated fig. below), extend in the vertical direction.
With regards to the limitation “and are disposed on opposite sides of the tab.” Since the lips are flush with the outer circumference of the closure base, it is reasonably expected that in the modified combination of Herlin-Seibert, the lips are also disposed on opposite sides of the tab since they are flush with the outer circumference of the base while having the locking tabs in between.

    PNG
    media_image1.png
    333
    453
    media_image1.png
    Greyscale


Regarding claim 12, Herlin-Seibert discloses the lid (Herlin, 14) is coupled to the base (Herlin, 30) by a hinge (Herlin, Para 33; Fig. 5D; element 29) that allows rotational movement of the lid relative to the base.
Regarding claim 13, Herlin-Seibert discloses , the lid locking protrusion (Seibert , 25A, Fig.1, Fig.8) is disposed between a first bumper and a second bumper (Seibert , Fig.2 & 8;  the two portions of 240 that are disposed to the left and right of protrusions 25A that engage member 130 of the base 100 in the closed position).
Regarding claim 14, Herlin-Seibert discloses at least one lip (See annotated fig. for claim 11) extends in a vertical direction on at least one side of the tab (Since the lips are flushed with the sidewall, it is reasonable to expect that the lips would extend on at least on side of the tab after the combination of Herlin-Seibert).

Claim 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin-Seibert as applied to claim 6 and 16 respectively in view of Choi (US 20180127163).
Regarding claim 7, Herlin-Seibert does not explicitly discloses the first lip partially blocks the first bumper when in closed position.


    PNG
    media_image2.png
    352
    454
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the first lip taught by Choi for the purpose of improving the snap fitting the base with the lid. 
As a result, the modified closure of Herlin-Seibert-Choi would have first lip partially blocks the first bumper when in closed position.

Regarding claim 8, Herlin-Seibert does not explicitly discloses the second lip partially blocks the second bumper when in closed position.
Choi is discloses a closure with a base (3) wherein a second lip (See annotated fig. of claim 7) is flushed with the outer circumference of the base and goes around the opening.

As a result, the modified closure of Herlin-Seibert-Choi would have second lip partially blocks the second bumper when in closed position.

Regarding claim 17, Herlin-Seibert does not explicitly discloses the first lip partially blocks the first bumper when in closed position.
Choi is in the field of endeavor and discloses a closure with a base (3) wherein a first lip is flushed with the outer circumference of the base and goes around the opening.

    PNG
    media_image2.png
    352
    454
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the first lip taught by Choi for the purpose of improving snap fitting the base with the lid. 


Regarding claim 18, Herlin-Seibert does not explicitly discloses the second lip partially blocks the second bumper when in closed position.
Choi is discloses a closure with a base (3) wherein a second lip (See annotated fig. of claim 17) is flushed with the outer circumference of the base and goes around the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the second lip taught by Choi for the purpose of improving snap fitting the base with the lid. 
As a result, the modified closure of Herlin-Seibert-Choi would have second lip partially blocks the second bumper when in closed position.

Claim 9, 10, and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin-Seibert as applied to claim 1 and 11 respectively in view of Greenspan (US 4454962).
Regarding claim 9, Herlin-Seibert does not explicitly discloses a plurality of ribs adjacent the closure opening.
Greenspan in in the field of endeavor and discloses a plurality of ribs (32) adjacent the closure opening (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate a plurality of ribs adjacent the closure opening as taught by Greenspan for the purpose of funnel a pill away from the closure skirt and towards the closure opening.


Additionally, the limitation “the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the

Regarding claim 19, Herlin-Seibert does not explicitly discloses a plurality of ribs adjacent the closure opening wherein the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening.
Greenspan in in the field of endeavor and discloses a plurality of ribs (32) adjacent the closure opening (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate a plurality of ribs adjacent the closure opening as taught by Greenspan for the purpose of effectively funnel a pill away from the closure skirt and towards the closure opening.
The limitation “the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibert (US 20180079565) in view of Greenspan (US 4454962).
Regarding claim 20, Seibert discloses, A package (Fig.1-11), comprising: a container (30, Fig.1) defining a product storage region (Interior region; Para 24); and a closure (10, Fig.1)  coupled to the container (30, Fig.1)  and having an opening (120, Fig.2-5; Para 26) in the closure (10, Fig.1)  that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening (Fig.1; Para 24); wherein the closure (10, Fig.1)  includes a lid (200, Fig.1)  and a base (100, Fig.1) , wherein the lid (10, Fig.1) is selectively openable and closeable relative to the base (Para 43, “FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion (Fig.1, Fig.8; 25B engaging 
However, Seibert does not explicitly discloses a plurality of ribs adjacent the closure opening.
Greenspan in in the field of endeavor and discloses a plurality of ribs (32) adjacent the closure opening (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate a plurality of ribs adjacent the closure opening as taught by Greenspan for the purpose of effectively funnel a pill away from the closure skirt and towards the closure opening.

Regarding claim 21, Seibert-Greenspan discloses plurality of ribs (32).
The limitation “the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
Response to Arguments
Applicant' s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on 07/27/2021; accordingly, the previous grounds of objections and rejections are withdrawn without prejudice.
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicants arguments related to Herlin and Seibert not being analogous is not persuasive.  Both prior art define a product storage just like the instant application. The argument that these containers are utilized for holding different materials is not germane since they both define a storage compartment as required by the application. Herlin and Seibert both discloses a lid and a base that locks the lid to the base. They both incorporate a locking mechanism that enables the user to lock the lid to the base and therefore, the argument that these two prior art do not solve the same problem is not persuasive.
An inventor considering a hinge and latch mechanism for portable computers would naturally look to references employing other "housings, hinges, latches, springs, etc." which in that case came from areas such as "a desktop telephone directory, a piano lid, a kitchen cabinet, a washing machine cabinet, a wooden furniture cabinet, or a two-part housing for storing audio cassettes." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1380 (Fed. Cir. 2007) (citing In re Paulsen, 30 F.3d 1475, 1481 (Fed. Cir. 1994). A person of ordinary skill in the art would consider looking at all the locking mechanism disclosed in prior arts and the prior art of Herlin and Seibert both discloses a locking mechanism which is incorporated to the lid of a container that locks the lid to the base.  
Furthermore, the applicant argues that the prior art of Seibert teaches away because if the lid of Seibert is biased towards an open position, then it would destroy the tight seal as desired by Herlin, to that the Examiner respectfully disagrees. Seibert discloses the use of biasing member such as elastic 
The argument that the prior art of Choi and Greenspan is not analogous, to that the Examiner respectfully disagrees. All these references disclose a container/holder that enables an user to hold desired item within the compartment. Simply stating these references are non-analogous or the combination of these references are impermissible is not found persuasive by the Examiner. The rejection clearly states motivation when combing any of the structure of these prior arts. A person of ordinary skill is also a person of ordinary creativity, not an automation, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736